DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claim 20-27) in the reply filed on January 5, 2021 is acknowledged.  The traversal is on the ground(s) that Group III (claim 28) should be examined with claims 20-27.  The examiner agrees and an examination of claims 20-28 on the merits follows.  Group I (claim 1-19 and 29) is withdrawn from consideration as being drawn to a non-elected invention.  

Claim Objections
Claim 26 is objected to because of the following informalities:  The claim refers to a reaction depicted in “Scheme 1”; however, claims should be complete in and of themselves and should only rarely refer to the specification.  In the instant case, reference to Scheme 1 is not needed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlipalius (US 5,612,485).
The instant claim is drawn to 9-cis-beta-carotene synthesized by the method according to claim 20.  This is a product-by-process claim.  However, if the product in the product-by-process claim is the same as or obvious from product or process of the prior art, the claim is unpatentable even though the prior product was made by a different process; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
To that end, Schlipalius discloses 9-cis-beta-carotene (abstract; examples).  The instant claims is therefore anticipated by the reference.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 20, 21, and 27 are drawn to a method for preparing 9-cis-beta-carotene that is neither taught nor suggested by the prior art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.